Third District Court of Appeal
                                State of Florida

                         Opinion filed November 23, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-1078
                          Lower Tribunal No. 10-34535
                              ________________

                                Ricardo Aybar,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Dennis J.
Murphy, Judge.

      Rasco Klock Perez Nieto, Hilton Napoleon, II, and Joseph P. Klock, Jr., for
appellant.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for appellee.

Before EMAS, FERNANDEZ and SCALES, JJ.

      PER CURIAM.

      The defendant, Ricardo Aybar, appeals the trial court’s order denying the

defendant’s motion to suppress his blood alcohol test results. The record does not
reflect a written order by the trial court finding that the suppression ruling would

be dispositive, nor is there a stipulation in the record that the ruling would be

dispositive. Consequently, this Court has no jurisdiction to review the matter, and

the appeal is dismissed. See Fla. R. App. P. 9.140(b)(2)A)(i)1; Williams v. State,

194 So. 3d 511 (Fla. 3d DCA 2016); Pena v. State, 913 So. 2d 1203, 1205 (Fla. 4th

DCA 2005) (stating “[b]ecause we have concluded that the order on appeal was

not dispositive and the exception to the rule does not apply, we have no

jurisdiction to reach the merits of this case.”).

           Dismissed.




1   Florida Rule of Appellate Procedure 9.140(b)(2)(A)(i) states:

    (A) Pleas. A defendant may not appeal from a guilty or nolo contendere plea
        except      as follows:

     (i)     Reservation of Right to Appeal. A defendant who pleads guilty or nolo
             contendere may expressly reserve the right to appeal a prior dispositive
             order of the lower tribunal, identifying with particularity the point of law
             being reserved.

                                             2